The defendant argues on appeal that the sentence imposed constitutes cruel and unusual punishment in violation of *550constitutional proscriptions (NY Const, art I, § 5; US Const 8th Amend). "[Ojrdinarily a sentence that is within statutory limits does not constitute cruel and unusual punishment absent exceptional circumstances” (People v Albano, 124 AD2d 739, 740, lv denied 69 NY2d 824). We find no such exceptional circumstances at bar. The record reflects that the trial court considered the defendant’s background, his lack of a prior criminal history and the circumstances of the crime before imposing a sentence which was less than the maximum permissible term for a class B violent felony offender. Thompson, J. P., Brown, Weinstein and Spatt, JJ., concur.